Title: The American Commissioners to Sartine, 30 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passi Aug. 30. 1778
We have just received a Letter from Brest relating to the insecure State of our Prisoners there a Copy of which We inclose and request your Excellencys Aid in Securing them more effectually, till they can be exchanged. We also beg Leave to remind your Excellency of the Passport we desired for the English Cartell ship which is to bring the American Prisoners from England to Calais or Brest, or such other Port, as you may think most proper. We are, with great Respect.
M. De Sartine
